Citation Nr: 1609424	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  12-34 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent disabling for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for skin cancer, to include as due to exposure to herbicides.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to June 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2012 the RO issued a rating decision increasing the evaluation of the Veteran's PTSD from 30 percent disabling to 70 percent disabling, effective November 19, 2009, the effective date of the grant of service connection.  

The Veteran testified at a hearing before the undersigned in January 2016.  The transcript of this hearing is associated with the claims file.

Where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the issue of entitlement to TDIU was raised by the Veteran at the hearing before the undersigned; therefore, the issue is added to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

At the hearing before the undersigned in January 2016, the Veteran reported that he receives continued care for his PTSD from VA at the Sunrise VA Outpatient Clinic (OPC) and from a private provider.  He reported that he was treated at the Vet Center every week and by the private provider every three weeks.  At the hearing the Veteran submitted additional, private treatment records; however, these records do not extend past November 2012.  A single statement from Dr. Z.M., dated in August 2015, reveals that treatment had been ongoing since 2010.  Treatment records dated since December 2011 from the VA OPC have not been associated with the claims file.  In addition, the VA treatment records from September 2009 to November 2011 are not associated with the claims file.  Therefore, after obtaining any necessary authorization attempts must be made to obtain and associate with the claims file all relevant private treatment records, including those from Dr. Z.M., dated since November 2012, and all VA medical records regarding the Veteran dated since September 2009.  See 38 C.F.R. § 3.159 (2015).

The most recent VA examination evaluating the Veteran's PTSD disability was performed in February 2010.  At the hearing before the undersigned, the Veteran reported continued treatment and indicated that his PTSD has increased in severity since that examination.  Additionally, since February 2010 the Veteran was treated as an inpatient for his PTSD.  Therefore, the Board finds that it must remand the claim to obtain a contemporaneous VA examination to assess the current nature, extent and severity of his PTSD disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran was afforded a VA medical examination for his skin condition in July 2010.  The examiner noted that the claims file was not reviewed as it was unnecessary to render an opinion regarding whether the Veteran's skin condition was related to exposure to herbicides.  The examiner rendered the opinion that the actinic chelitis and folliculitis with a history of basal cell cancer of the skin and actinic keratosis is less likely as not caused by or a result of exposure to herbicides.  The rationale was that there was no clinical evidence of chloracne or of porphyria cutanea tarda.  None of the conditions identified are related to Agent Orange exposure as per the written Agent Orange presumptive guideline list.

The examiner did not provide an opinion regarding whether the Veteran's skin conditions were directly related to the Veteran's active service or comment upon the medical article submitted and associated with the claims file.  As such, the examination is inadequate and the claim must be remanded for the Veteran to be afforded another VA medical examination.

The Veteran currently meets the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a).  In August 2015 the Veteran's private provider stated that "[g]iven his PTSD he is not likely to do well in an environment where interaction with other people is required.  He would do much better in a work setting where interactions with people are not mandatory.  Unfortunately it doesn't seem that such an opportunity is available."  While this opinion indicates that the Veteran may be unemployable, it is unclear whether that finding is based on the availability of employment or the Veteran's inability to work.  The availability of employment in the job market, i.e., potential job openings, is not a factor for consideration in determining entitlement to a TDIU rating.  See Smith v. Shinseki, 647 F.3d 1380 (Fed. Cir. 2011) it does not preclude employability.  On remand, an opinion should be obtained regarding the Veteran's functional limitations due to his service-connected disabilities and any resulting occupational impairment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records regarding the Veteran, including those from the Sunrise VA OPC and at the Vet Center, that are dated since September 2009.

2.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file treatment records regarding the Veteran from Dr. Z.M. dated since November 2012.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his PTSD disability.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the PTSD disability.  The appropriate Disability Benefits Questionnaire (DBQ's) should be filled out for this purpose, if possible. 

4.  Thereafter, the Veteran should be afforded the appropriate VA examination to determine the etiology of any skin disability found to be present.  The claims file must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should offer an opinion as to whether it is at least as likely as not any skin disability found to be present was incurred in active service.  The examiner should also offer an opinion as to whether it is at least as likely as not that any skin disability found to be present was caused by or permanently aggravated by the Veteran's exposure to herbicides in service.  The examiner should set forth a complete rationale for all findings and conclusions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Then, obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  In providing the opinion, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


